DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 1/4/2022 "Reply" elects without traverse and identifies claims 1-7 and 15-20 as being drawn to Group I, Species A.  Accordingly, Examiner has withdrawn claims 8-14 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 11/5/2021 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the integrated circuit package."  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the above recitation will be interpreted as “microelectronic package.”
Claim 15 recites the limitation "the substrate."  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the above recitation will be interpreted as “the board.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutala (US Pub. No. 2017/0133298).

Regarding claim 2, in FIG. 1, Gutala discloses that the at least one heat transfer fluid conduit is a power transfer route for the at least one integrated circuit device (paragraph [0019]).
Regarding claim 3, in FIG. 1, Gutala discloses that the at least one heat transfer fluid conduit comprises at least one inlet port (142, paragraph [0026]), at least one outlet port (144), and at least one fluid channel (113) extending between the at least one inlet port and the at least one outlet port.
Regarding claim 4, in FIG. 1, Gutala discloses that the at least one fluid channel comprises a top layer (a top layer of 122) and a bottom layer (a bottom layer of 122) and at least one electrically conductive structure (117, copper, paragraph [0018]) extending between the top layer and the bottom layer.
Regarding claim 6, in FIG. 1, Gutala discloses an electrically isolated (by polymer, paragraph [0018]) conductive via (copper, 117, paragraph [0018]) extending through the heat transfer fluid conduit.

Regarding claim 15, in FIG. 1, Gutala discloses an electronic system, comprising: a board (102A, paragraph [0017] and/or 105, paragraph [0016]); a microelectronic package (101A, paragraph [0017]) electrically attached to the board (via 117), wherein the microelectronic package comprises at least one integrated circuit device electrically attached to the board and at least one heat transfer fluid conduit (113 and 115, paragraphs [0018] and [0019]) extending through the board, wherein the heat transfer fluid conduit is electrically attached to the at least one integrated circuit device (via 117 is part of 115).
Regarding claim 16, in FIG. 1, Gutala discloses that the at least one heat transfer fluid conduit is a power transfer route for the at least one integrated circuit device (paragraph [0019]).
Regarding claim 17, in FIG. 1, Gutala discloses that the at least one heat transfer fluid conduit comprises at least one inlet port (142, paragraph [0026]), at least one outlet port (144), and at least one fluid channel (113) extending between the at least one inlet port and the at least one outlet port.
Regarding claim 18, in FIG. 1, Gutala discloses that the at least one fluid channel comprises a top layer (a top layer of 122) and a bottom layer (a bottom layer of 122) and at least one electrically conductive structure (117, copper, paragraph [0018]) extending between the top layer and the bottom layer.
.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896